

FORM OF INCENTIVE STOCK OPTION AGREEMENT


g8wave Holdings, Inc.
2007 Equity Incentive Plan


g8wave Holdings, Inc. (the “Company”) hereby grants to Grantee an option to
purchase the Number of Shares of Common Stock of the Company for the Exercise
Price per share set for below (the “Option”) pursuant to the Company’s 2007
Equity Incentive Plan (the “Plan”) and upon the terms and conditions below. This
Option is intended to qualify as an “incentive stock option” under Section 422
of the Internal Revenue Code of 1986, as amended (the “Code”). A copy of the
Plan is attached hereto and is incorporated herein in its entirety by reference.



1.  
Identifying Provisions. As used in this Option Agreement, the following terms
shall have the following respective meanings:




(a)  
Grantee:




(b)  
Date of grant:




(c)  
Number of Shares:




(d)  
Exercise Price: $




(e)  
Expiration Date:




2.  
Timing of Exercise. The Option expires on the close of business on the
Expiration Date and shall not be exercisable thereafter. Subject to the
restrictions on exercise below, the Option shall vest and become exercisable on
each date set forth below to purchase the Number of Shares indicated for each
date:




   
Date: 
 
Number of Shares Vesting on Date:
         
(a)
                 
(b)
                 
(c)
                 
(d)
       

 

3.  
Restrictions on Exercise. The following additional provisions shall apply to the
exercise of the Option:

 

(a)  
If the Grantee’s employment is terminated by the Company for “cause,” the Option
shall terminate automatically and without notice to the Grantee on the date the
Grantee’s employment is terminated. For purposes hereof, “cause” shall mean (i)
illegal or disreputable conduct that impairs the reputation, good will or
business of the Company or involves the misappropriation of funds or other
property of the Company, (ii) willful misconduct by the Grantee or willful
failure to perform his or her responsibilities in the best interests of the
Company (including, without limitation, breach by the Grantee of any provision
of any employment, advisory, consulting, nondisclosure, noncompetition or other
agreement between the Grantee and the Company or any subsidiary of the Company),
(iii) refusal or failure to carry out any employment duties reasonably assigned
to the Grantee other than by reason of death or disability, or (iv) demonstrated
negligence or gross inefficiency in the execution of the Grantee’s employment
duties for the Company. Any resignation in anticipation of discharge for cause
that is accepted by the Company in lieu of a formal discharge for cause shall be
deemed a termination of employment for cause for purposes hereof.

 
-1-

--------------------------------------------------------------------------------


 

(b)  
If the Grantee dies while employed by the Company or within thirty (30) days
after the Grantee ceases employment due to disability, each Option held by the
Grantee immediately prior to death may be exercised, to the extent it was
exercisable immediately prior to death, by the Grantee’s executor or
administrator or by the person or persons to whom the Option is transferred by
will or the applicable laws of descent and distribution, at any time within a
one-year period beginning with the date of the Grantee’s death, but in no event
after the Expiration Date.




(c)  
If the Grantee’s employment with the Company terminates for any reason other
than cause or death, all Options held by the Grantee that are not then
exercisable shall terminate as of the date employment terminates. Options that
are exercisable as of the date employment terminates shall be exercisable by the
Grantee during the thirty (30) days following such termination, but only as to
the number of shares, if any, as to which the Option was exercisable immediately
prior to such termination and in no event after the Expiration Date.




4.  
Exercise of Option. The Option may be exercised only as follows: (a)(1) by
delivering a Stock Transaction Authorization Form and/or any other form(s)
required by the Company to be executed and delivered by the Grantee at the time
of exercise or (2) through the Company’s designated broker for stock option
exercises at the time of exercise, if any (the “Broker”), in compliance with the
procedures established by the Broker, and (b) by delivering to the Company
payment for the aggregate Exercise Price for the portion of the Option being
exercised, plus any applicable payroll withholding taxes (the “Payment Amount”),
through (i) a check or wire transfer payable to the Company, (ii) shares of
Common Stock of the Company transferred to the Company having a Fair Market
Value equal to the Payment Amount, or (iii) the payment options offered by the
Broker.

 
-2-

--------------------------------------------------------------------------------


 

5.  
Non-Transferable. The Grantee may not transfer the Option except by will,
qualified domestic relations order, or laws of descent and distribution, subject
to the terms and conditions of the Plan. The Option shall not be otherwise sold,
assigned, transferred, pledged or otherwise encumbered in any way, whether by
operation of law or otherwise, and shall be exercisable during the Grantee’s
lifetime only by the Grantee or his guardian or legal representative.




6.  
Cash in Lieu of Fractional Shares. No fractional shares of Common Stock shall be
issued upon exercise of the Option. In lieu of any fractional share of Common
Stock to which the holder of the Option otherwise would be entitled, the Company
shall pay to such holder cash equal to the product of such fraction multiplied
by the Fair Market Value on the date of exercise.




7.  
Brokerage Fees, Commissions & Taxes. Any brokerage fees or commissions and all
taxes are the responsibility of the Grantee. No later than the date of exercise,
the Grantee shall pay to the Company, or make provision satisfactory to the
Company for payment of, any taxes required by law to be withheld in connection
with the exercise of the Option.




8.  
Rights in Shares Before Issuance and Delivery. No person shall be entitled to
the privileges of stock ownership in respect of any shares issuable upon
exercise of the Option unless and until such shares have been issued to such
person as fully paid shares.




9.  
Incentive Stock Option. The Option is intended to be an incentive stock option
pursuant to Section 422 of the Code.




10.  
The Plan. This Option Agreement is subject to, and the Grantee agrees to be
bound by, all of the terms and conditions of the Plan under which the Option was
granted, as the same may be amended from time to time in accordance with the
terms thereof. Pursuant to the Plan, the Board of the Company (or any Committee
thereof) has final authority to interpret and construe the Plan and this Option
Agreement, and is authorized to adopt rules and regulations for carrying out the
Plan.




11.  
Treatment of Option. The Option and any exercise thereof or purchase of shares
thereunder shall constitute special incentive payments to the Grantee and shall
not be taken into account in computing the amount of salary or compensation of
the Grantee for the purpose of determining any pension, retirement, death or
other benefits under (a) any pension, retirement, profit-sharing, bonus, life
insurance, 401(k) or other employee benefit plan of the Company, or any of its
affiliates, or (b) any agreement between the Company or any of its affiliates on
the one hand, and the Grantee on the other hand, except as such plan or
agreement shall otherwise expressly provide.

 
-3-

--------------------------------------------------------------------------------


 

12.  
Laws Applicable to Construction. This Option Agreement shall be construed and
enforced in accordance with the laws of the State of Delaware.




13.  
Entire Agreement. This Agreement embodies the entire agreement of the parties
hereto with respect to the Option granted hereunder, and all other matters
contained herein. This Agreement supersedes and replaces any and all prior oral
or written agreements with respect to the subject matter hereof. This Agreement
may be amended, and any provision hereof waived, only in a writing signed by the
party against whom such amendment or waiver is sought to be enforced. A waiver
on one occasion shall not be deemed to be a waiver of the same or any other
breach on a future occasion. If there is any inconsistency between the
provisions of this Agreement and of the Plan, the provisions of the Plan shall
govern.



IN WITNESS WHEREOF, the Company has executed this Option Agreement on
_______________, 20__.

        g8wave Holdings, Inc.  
   
   
    By:    

--------------------------------------------------------------------------------

 

 
By signing this Option Agreement below, the Grantee hereby acknowledges that he
or she has read, understands and accepts the Option Agreement and agrees to all
of the terms and conditions set forth herein and in the g8wave Holdings, Inc.
2007 Equity Incentive Plan.


____________________________
Grantee Signature


____________________________
Print Name


____________________________
Date
 
-4-

--------------------------------------------------------------------------------


 